  Case 1:19-cr-00115-FB Document 3-1 Filed 03/26/19 Page 1 of 1 PageID #: 11

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
KCB                                                271 Cadman Plaza East
F. #2018R01867                                     Brooklyn, New York 11201



                                                   March 26, 2019

By E-mail

The Honorable Sanket J. Bulsara
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:     United States v. Daniel Martin Katz
                      Criminal Docket No. 19-115 (FB)

Dear Judge Bulsara:

               The government respectfully submits this letter to request that the Court order
that the indictment and arrest warrant in the above-captioned matter in the above-captioned
matter be unsealed.



                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                           By:               /s/
                                                   Kayla Bensing
                                                   Assistant U.S. Attorney
                                                   (718) 254-6279
Enclosure

cc:    Clerk of Court (by E-mail)
